380 Pa. 158 (1955)
Eggleston, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued November 11, 1954.
January 3, 1955.
Before STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*163 Philip Richman, with him Richman & Richman, for appellants.
*164 Jerome J. Shestack, First Deputy City Solicitor, with him Herbert M. Linsenberg, Assistant City Solicitor, and Abraham L. Freedman, City Solicitor, for appellees.
OPINION PER CURIAM.
The judgment of the court below is affirmed on the opinion of President Judge BOK.